                                                                         Page 1 of 2

                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


JEFFERY T. CRYSTAL,
     Plaintiff,

vs.                                           Case No.: 3:20cv5579/LAC/EMT

PORSCHE OF DESTIN, et al.,
     Defendants.
___________________________________/

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on April

16, 2021 (ECF No. 16).         Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

16) is adopted and incorporated by reference in this order.
                                                                        Page of 2

       2.     Plaintiff’s claims against Judge Grinsted and Judge Stone are

DISMISSED with prejudice for failure to state a state a claim on which relief

may be granted, pursuant to § 1915(e)(2)(B)(ii).

       3.     Plaintiff’s claims against the Okaloosa County State Attorney’s

Office, State Attorney William Eddins, Assistant State Attorney Reed, and

Assistant State Attorney Bernhardt are DISMISSED with prejudice for seeking

monetary relief against a defendant who is immune from such relief, pursuant to §

1915(e)(2)(B)(iii).

       4.     Plaintiff’s claims against the remaining Defendants are DISMISSED

for failure to state a state a claim on which relief may be granted, pursuant to

§ 1915(e)(2)(B)(ii).

       5.     The clerk of court is directed to enter judgment in accordance with

this order and close the case.

       DONE AND ORDERED this 6th day of May, 2021.



                                  s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5579/LAC/EMT
